Title: To Thomas Jefferson from John Bondfield, 8 October 1790
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 8. 8 bre. 1790

It is in common practise before an old Servant is dismist to assign to him some mark of disapprobation or to thank him for his past attentive Services, also to discharge the Sums due him, or provide for him a decent retreat.
Publick Bodies are not to be supposed to know private chains unless situated in a line to reflect lustre. This Letter being intended as a private personal representation, particular circumstances, which are indifferent to the Publick at large but consequential to the individual will assign sufficient cause for the detail.

The American Army in 1775. under General Montgommery appeared before Quebec, then my residence, a Merchant in an extensive connection, having opposed before any hostilities the arbitrary measures of the British Gouvernment, the Colonial Administration, the Governer and Council, I was regarded as a dangerous Member. In 1774 I had made a Journey to New York and Philadelphia and had acquired some insight into the leading measures of America.
On the appearance of the Army before Quebec, I openly espoused the side of America, and the night that General, then Colonel Morgan crost the St. Laurence with his Riflemen being then at my Country Seat at Sillery, he immediately came to my house. I took an active part in the dispute, my return to Quebec was forbid, my affairs were left at discretion, and an Income of from 1500. to 1800 Pounds Sterling ⅌ Annum that my Commercial connections procured me sacrificed; for to pursue the laudable reclamations of America against her Tyrants, abandoning every private consideration, after the miscarriage of General Montgomery’s attempt against Quebec. I came over with a Mr. Price who had also taken an active part in favour of America to consult with the leading Members of the Revolution in Congress. I had the honor to be of different private Committees when at Philadelphia.—Mr. Price, by a resolve of Congress in April 1776. being appointed Commissary for the Army in Canada, Congress delivered to him the military Chest to make the necessary provision and we returned in May 1776 to Canada.
In our return through New York we had the honor of different Conferences with General Washington and General Lee and of being received Dining and Supping at their respective Tables at Lake George to receive from General Schuyler every attention and dispatcht by a private Boat in diligence across the Lakes.
At our return to Montreal we found the Commissioners that Congress had sent to Canada, with the American Army under the command of Arnold.
Mr. Price from causes that I do not attempt to expose in lieu of appropriating the Sums that Congress had put into his hands for the supplying of the Army, under pretense of his private advances, appropriated the whole to his private reimbursement, and abandoned thereby the American Army, the Commissioners and Commanders to every distress, the natural Consequence of such unprecedented and iniquitous proceeding and subjected thereby the Commissioners,  and Commanders, and the American Army in general to many humiliating Scenes and alleviated the dispositions of many well intentioned Canadians.
The Commissioners and General Arnold exposed to me their situation and solicited my aid. The Army under General Thomas, retreating from Quebec were without Money, Credit, or means of subsistence. Unfortunately I at that time had only five hundred Pounds Sterling in Cash at my command, at the solicitation of the Commissioners and the General I sett off with my small stock (for Price would not advance one Sixpence) the General ordered a Boat to be immediately prepared and I sett off at midnight to go down the River, to give every succour in my Power. I found the Army marching up without Provision and dependant on Chance. I delivered my Letters to the General who received me as a most salutary Savior, desired my utmost Exertion to provide subsistence, sent with me to Three Rivers the Quarter Masters of the different Regiments, where I prepared Provisions of every Specie, and the Army that arrived the next day, halted, and refreshed themselves near fifteen days solely supported at my Expence, from whence we retreated to Sorel and there remained until General Thompson arrived with Colonel Sinclair. The Troops all this time had been supported by my Cash and Credit which continued until supplies arrived by General Sullivan.—My advances were honorably reimbursed by order from Congress, on the Treasury at Albany and I received a Letter of honorable mention of my services from Mr. R. Morris as President of the Secret Committee on the Report of the Honorable Commissioners and Officers of the Canadian Department.
The Campagne in Canada being ended, I repaired to Philadelphia. I there had the honor of receiving every mark of esteem from the members of Congress, with whom I had frequent occasions to co[n]fer.
My chain of Connections being destroyed, and looking forward not only for a future Subsistence, but also to render my services useful to the States, I determined in coming to France, the Language being to me familiar, and from a new change in measures, gave an opening for employing my experience usefully to myself and the party I had espoused.
I arrived in France in 1777. On my arrival at Bordeaux my Correspondence with the Commissioners at Paris immediately took  place. In March 1778. I received from Mr. Wm. Lee at Paris the following Letter:
Mr. John Bondfield
Sir
’As the Commercial Agency for the Secret Committee of Congress has devolved solely on me by the Death of Mr. Thomas Morris, and having a good opinion of your abilities, Industry, and Integrity, I am induced to request you will take upon yourself the management of any vessels, and the disposal of such Cargoes as may arrive in the Ports of Bordeaux, Bayonne, Rochelle and Rochefort, belonging to the said Committee, or in which they are interested or concerned, hereby authorising and improving you to act in all such cases as fully as I could do if personally present always wishing you to attend closely to such instructions or advice as you may receive; with said vessels or Cargoes, whether addressed to me solely, or to Mr. Morris and myself jointly.
To facilitate your operations for the benefit of the Concerned, I have thought it advisable to inclose you a Certificate, also a Letter from the Chairman of the Secret Committee, Robert Morris Esqr. which will fully shew my authority, and consequently that under which you act.
I wish you to give the Committee the earliest advices of this arrangement and on all occasions, that you would advise them of your proceedings.
It will be proper to inform the American Commissioners at Paris when any property arrives in which the secret Committee are interested.
I have not the least doubt of your giving entire satisfaction in whatever is committed to your care, and wishing you both ease and Success in the management, I am with all due regard, Sir, Your most obedient and most humble Servant,
Wm. Lee Commercial Agent for the Secret Committee of Congress’
From that day to this, I have ever acted as the agent for United States at this City.
My Conduct on my arrival had acquired to me in a short time same Consideration and Credit, which I had occasion to employ for the service of the States soon after my appointment. The present Vice President the Honble. John Adams being appointed a joint Commissioner arrived at this Port in the Boston, frigate. On his arrival, he immediately made his application to me. He is  at present in Congress and I am satisfied will give an honorable report of the reception he met with, and of my then infant influence. The Boston arrived, required subsistence in provision, considerable advances to the Officers, great outfits and a general supply of Stores. My advances amounted to upwards of four thousand Pounds which the Commissioners reimburst me by giving me leave to draw on them at three months.
Thus I became in Europe as I had been in America of personal pecuniary support to the Public cause; I had been present at three engagements on the Continent, and in my passage to France had my part in an Engagement of two hours with a British Ship of superior force, that we took and brought the Prisoners to France who exceeded the double of our Ships Company after having mann’d the prize.
Mr. Gillon as Deputy from the State of Carolina after having exhausted his ingenuity to obtain a Loan, came to Bordeaux, to engage my influence, which I exerted so effectually as to obtain to him on the Credit of that State a Loan of twenty Thousand Pounds Sterling, that they still owe not having reimburst a Six-pence, notwithstanding every profession of assured punctuality, and I stand personally in advance upwards of Fifteen hundred Pounds Sterling, Funds thrown into Mr. Gillons hands, that I canot obtain any payment from the influence he holds in the Tribunal of that State.
An Armament under the Command of Captain Paul Jones in the Bonhomme Richard wanting Cannon, applyed to me to procure the supply, I gave orders, on the assurance of Captain Paul Jones of punctual reimbursement, to the Foundery, who under the directions of the said Captain cast the Cannon he wanted. I paid the founder Thirty two Thousand Livres, Captain Jones directed my Reimbursement on Monsieur Le Ray de Chaumont. He accepted my drafts paid twenty thousand Livres, the other twelve from the inability in Mr. de Chaumont remains protested, and I stand in advance for that Sum. I applied to Mr. Barclay Consul General, when in France who assured me of his in a liquidation of accompts that would take place relative to that Armement and Mr. de Chaumont. I am this day without any satisfaction and without any prospect from the inability of Mr. de Chaumont of being here reimbursed. Captain Paul Jones gave me a Certificate that these Cannon were sent afterwards to America ⅌ the Alliance and made use of at the Siege of York Town and of singular Service in the  Capture of Cornwallis. It is not just my services which in this Circumstance proved in many cases useful, should lay a burthen on me of upwards of £12,000₶ Livres exclusive of Commission and Interest due thereon.
In 1778 In Concert with a Wm. Haywood who had came over from America we purchased, Armed, victualled, manned and Equipt compleatly four Ships from 300 to 700 Tons sent them to America with Cargoes part on our own accompt, and part on freight, the Commissioners shipt on board a considerable quantity of Military Stores that were landed safe in Virginia. The Honorable Arthur Lee as Agent for the State of Virginia shipt on Board in Military Stores 357 ½ Tons, the freight was to have been paid in Europe amounting to £42900.₶ The failure of Remittances from the States, deprived Mr. Lee of the means of paying that Debt which remains due to this Day, and with Interest amounts of £72000.₶ Here is then an unjust burthen for Essential Services rendered.
In 1779, I sent over by different Vessels, supplies of Cloathing, many of which were captured, some got safe amongst others two parcels ⅌ the General Mercer, were delivered by my Correspondent to the Clothier General for the use of the Continental Army, as appears by the following Certificates.
‘I do hereby Certify that the Goods contained in the within Bill of Parcels amounting to Forty three thousand, three hundred Sixty two Pounds 5/. were purchased by me of Mr. Mathew Irwin and received from him the 7th. february last, and that they have all been made up into Garments and delivered over to the Cloathier General for the use of the Continental Army and that the purchases were made by me in consequence of the orders of the honorable Board of War.
I made no particular stipulation with Mr. Irwin for the payment of the within Goods, further than a promise of payment so soon as the Board of war would enable me to do it, which I promised should be in a few Weeks, and I think two or three after the purchase was made, and it was mutually understood that the payment was to be made in Cash. Philadelphia 16th. May 1790.
Signed Samuel Caldwell.’
’The publick Credit at the time of Mr. Caldwells entering into the engagement being much impaired, we were applied to by him before he could purchase the Goods, and on the Credit of a Warrant  we obtained from Congress (but which never was paid or could be procured) we gave Mr. Caldwell positive assurances that his engagements should be complied with notwithstanding the Scarcity of publick Money. Under these assurances the Merchants were induced to part with their Goods, without which the Troops to the Southward could not have moved. By order of the War Office the 16th. May 1780. To the Honorable The Treasury Board.
Signed Richard Peters’.
Here is a Debt of £43362.5/. Contracted in a time of most crying distress which remains undischarged to this Day, never having received a Single Sixpence nor Mr. Clymer impowered by me to make the needful reclamation, has not been able yet to Consolidate further injustice for essential Services.—To the above I can add innumerable others of equal effect on the Continent of America, which resulting from the exertion of an Individual, might claim at least if not recompense a barrier against Contempt and disesteem from the Body of the Representatives in favor of whom the events reflected.
Independant of what is above to Second to my utmost by my feeble endeavours what ever could serve to bring to Speedy conclusion the acknowledgement of the Independance of America, I set on foot in France by my Interest and influence (in taking shares) sundry Privateers, having at one time shares in not less than three or four and Twenty Sail in that line, in which I was far from being benefitted. Numbers of private adventures were set on foot thro my Interest, to Throw in wanted supplies to America.
During the War my House was the General Rendezvous of Americans, my Table and Purse was never shut to the Distrest. Seven Hundred and thirty is on my list that called on me during the five Years of the Contest, the greatest part distrest Prisoners. The Commissioners at Paris Reimbursed a part of my advances, say, all the Sums for which I took receipts, all the other Sums which were not trifling remained on my private list which I can advance without exceeding the Reality amounted to above two thousand Pounds. As a Proof permit me to quote a single Circumstance. Mr. Jay on his arrival in Spain, appointed Messieurs Le Normand & Co. to provide for the Distresst Americans that presented themselves at Cadiz, his advance in two months exceeded Six Thousand Livres. My Table cost me near five hundred Pounds Sterling ⅌ Annum, during the said five years. Messrs. Adams,  Jay, Lawrence, Izard &c., Members or Ambassadors can appear in testimony, not from Ostentation that I plead these Circumstances. This Nation at that Day were captivated by appearances. The Interest of the Public created forced exertions. I supported chearfully the Burthen from conscientious certitude of my serving the cause. I pursued a line of Business, which tho’ not always successful kept me in a State of Independance and I am without at this Day, not withstanding the heavy charges, and detentions above recited and others still more cruel of a private nature, without a single Creditor in France.
I here close my remonstrances, which are dictated not with a view to draw from you any pecuniary returns but to exhibit the injustice of a recent Act, which I attribute sooner to ignorance in the State of the Representation, than wilful intent to sully disinterested Conduct.
You have named Consuls in the different Residences in Europe. You have named to this City a Young Man, who I flatter myself will not degrade the nomination. But I cannot avoid observing that I had pretentions, and that I thought myself intitled to your Remembrance, when the States should form Solid Regulations.
I conducted the Bark in a Stormy Season and if I judge myself as I would judge others when at Anchor, would have been glad to have enjoy’d the fruits of my Labour. With Respectful Consideration I have the Honor to be Sir Your very humble Servant,

John Bondfield

